Savage, Ch. J.
Whatever course the parties may take in fixing on a judge’s charge, to be inserted in a ease, it is the right of the judge to see that it is correct. Neither the parties nor their counsel have a right, at their pleasure, to make out such a charge as will appear absurd or ridiculous. All they can require is, that the opinions expressed to the jury be substantially presented. But we think the judge erred in deciding that counsel should not be heard before him in relation to settling the ease ; and on this ground the motion must be granted.
Sutherland, J.
The charge is always subject to the correction of the judge, though the parties may agree upon it.
Woodworth, J.
The correction may be made at any time; and we would even stop an argument on the certificate of the circuit judge that his charge had been perverted. His charge need not be inserted in lime verba. The material parts alone are necessary. He should put into the case the substance of his opinion as expressed upon the law and the fact.
Motion granted.